MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                   FILED
regarded as precedent or cited before any                                      Apr 19 2018, 9:28 am

court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Brian A. Karle                                            Curtis T. Hill, Jr.
Ball Eggleston, PC                                        Attorney General of Indiana
Lafayette, Indiana
                                                          Matthew B. Mackenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bryan Lee Jordan,                                         April 19, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-89
        v.                                                Appeal from the Tippecanoe
                                                          Superior Court
State of Indiana,                                         The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          79D02-1703-F5-34



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-89 | April 19, 2018                           Page 1 of 4
                                        Statement of the Case
[1]   Bryan Lee Jordan appeals his sentence following his convictions for possession

      of methamphetamine, as a Level 6 felony, and possession of a narcotic drug, as

      a Level 6 felony. Jordan presents a single issue for our review, namely, whether

      his sentence is inappropriate in light of the nature of the offenses and his

      character. We affirm.


                                  Facts and Procedural History
[2]   On July 14, 2016, a Lafayette Police Department officer conducted a traffic stop

      after he saw Jordan, whose driver’s license was then suspended, driving a car.

      When the officer smelled marijuana coming from Jordan’s car, two officers

      searched the car and found methamphetamine, a pill containing hydrocodone,

      marijuana, and a handgun. The State charged Jordan with possession of

      methamphetamine, as a Level 5 felony; possession of a narcotic drug, as a

      Level 5 felony; two counts of carrying a handgun without a license, one as a

      Level 5 felony and one as a Class A misdemeanor; and two other

      misdemeanors.


[3]   On August 18, 2017, Jordan pleaded guilty to possession of methamphetamine,

      as a Level 6 felony, and possession of a narcotic, as a Level 6 felony. In

      exchange for that guilty plea, the State dismissed the remaining charges. The

      trial court entered judgment of conviction accordingly and sentenced Jordan to

      concurrent sentences of two years in the Department of Correction. This

      appeal ensued.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-89 | April 19, 2018   Page 2 of 4
                                     Discussion and Decision
[4]   Jordan contends that his sentence is inappropriate in light of the nature of the

      offenses and his character. Indiana Appellate Rule 7(B) provides that “[t]he

      Court may revise a sentence authorized by statute if, after due consideration of

      the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” The

      Indiana Supreme Court has recently explained that:


              The principal role of appellate review should be to attempt to
              leaven the outliers . . . but not achieve a perceived “correct”
              result in each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). Defendant has the burden to persuade us that the
              sentence imposed by the trial court is inappropriate. Anglemyer v.
              State, 868 N.E.2d 482, 494 (Ind.), as amended (July 10, 2007),
              decision clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


      Shoun v. State, 67 N.E.3d 635, 642 (Ind. 2017) (omission in original).


[5]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell, 895 N.E.2d at 1222. Whether we

      regard a sentence as inappropriate at the end of the day turns on “our sense of

      the culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Id. at 1224.

      The question is not whether another sentence is more appropriate, but rather

      whether the sentence imposed is inappropriate. King v. State, 894 N.E.2d 265,

      268 (Ind. Ct. App. 2008). Deference to the trial court “prevail[s] unless

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-89 | April 19, 2018   Page 3 of 4
      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples

      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[6]   Jordan maintains that his sentence is inappropriate in light of the nature of the

      offenses. In particular, he asserts that the offenses “are not more egregious than

      the ‘typical’ offense.” Appellant’s Br. at 8. Be that as it may, we consider both

      the nature of the offenses and Jordan’s character in our review, see Williams v.

      State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008), and Jordan’s bad character

      persuades us that his sentence is not inappropriate.


[7]   At the time of the sentencing hearing, Jordan’s criminal history included

      convictions for six felonies and twenty misdemeanors, and he was serving a

      twenty-six-year sentence, which included a habitual offender enhancement, for

      other convictions. Jordan has been found to have violated the terms of his

      probation five times, and he was out on bond for another offense at the time of

      the instant offenses. Further, Jordan admits to a history of substance abuse,

      which he has been unable to overcome despite court-ordered participation in

      multiple substance abuse programs. We cannot say that Jordan’s sentence is

      inappropriate in light of his character.


[8]   Affirmed.


      Riley, J., and Altice, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-89 | April 19, 2018   Page 4 of 4